Citation Nr: 0114600	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision letter of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO), which found that the 
appellant had not established his status as a veteran of the 
United States Armed Forces.  He appealed that decision, which 
is now before the Board.


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant has no qualifying active military service.


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 38 
C.F.R. §§ 3.1(d), 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the appellant under that statute.  As set forth in more 
detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
appellant would aid in substantiating his claim.  The May 
2000 decision letter on appeal informed the appellant of the 
nature of the evidence which would substantiate his claim.  
Also, a detailed statement of the case was sent to him in 
August 2000.  In view of the foregoing, the Board finds that 
VA has fully satisfied its duty to the appellant under the 
VCAA.  As the RO fulfilled the duty to assist, because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider this appeal 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993).

The appellant is seeking initial veteran status in the 
pursuit of VA benefits.  He has submitted a photocopy of a 
statement from the Philippine Army showing service from 
December 1941 to December 1946.  That statement was 
apparently originally drafted in December 1946.  In September 
2000, the veteran submitted another form which purports to 
show service with the United States Armed Forces in the Far 
East (USAFFE).  That information contains the same 
information shown in the previous statement.

The term veteran refers to a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  Service in the Regular Philippine Scouts, 
specified service as a Philippine Scout in the Regular Army 
or in the Commonwealth Army of the Philippines, and certain 
guerrilla service is included for compensation benefits.  See 
38 C.F.R. § 3.8 (2000).

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that he has attained the 
status of veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); see also, Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

As a result of the appellant's claim, the RO inquired with 
the United States Army Reserve Personnel Center in St. Louis 
as to whether he had recognized service.  In April 2000, that 
organization responded to the RO by reporting that the 
appellant had no recognized service as a member of the 
Philippine Commonwealth Army, including guerrilla service, in 
the service of the United States Armed Forces.  

The RO's denial in this case was predicated upon the fact 
that none of the evidence offered in support of the 
appellant's claim was an official document of the United 
States service departments.  The Board concurs that the 
documents submitted by the appellant are not probative of 
service in the United States Armed Forces.  Although the 
appellant has submitted documents claimed to be from the 
Philippine government, he has not provided any evidence which 
satisfies the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service.  Therefore, the Board finds that evidence 
submitted in support of the claim may not be accepted as 
verification of service for VA purposes. To the contrary, VA 
is prohibited from finding verified service based upon such 
evidence.  See Duro, 2 Vet. App. at 532.

Inasmuch as the service department's verification of the 
appellant's service is binding on VA and there is no valid 
evidence of service under 38 C.F.R. § 3.203, the Board must 
conclude that the appellant has not established that he is a 
veteran for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The appellant's proper 
remedy, if any, regarding service verification is an 
application to the Board for Correction of Military Records.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).








ORDER

Basic eligibility for VA benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

